DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 12/10/2020.

Status of Claims


Claim 11 has been cancelled. 
Claims 1-10 and 12-20 have been amended. 
Claims 1-10 and 12-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 12/10/2020 regarding the 35 U.S.C. 101, 102, 103, and 112(a) rejections have been fully considered. The Applicant argues the following:
         As per the 112(a) rejection, the Applicant argues that the Final Office Action, failed to satisfy its burden to articulate a prima facie case in that the basis of the rejection was inadequate and thus the burden to rebut this rejection with evidence and/or argument has not yet shifted to the Applicant (pgs. 11-16).
   The Examiner respectfully disagrees. As per MPEP 2163 (II), to make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure.  This is exactly what the Examiner did on pages 16-17 of the Final Office Action. The Examiner specifically identified the limitations in the claims that were not supported in the Applicant’s specification and explained why the limitation was not fully supported. The burden is now shifted to the Applicant to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency. To date, the Applicant has not provided an adequate response, therefore, the 35 U.S.C. 112(a) rejection is maintained. 
         As per the 102 and 103 rejections (pgs. 31-32), the Applicant’s amendments overcome the current 102 and 103 rejections, therefore current 102 and 13 rejections are withdrawn. However, upon further consideration, a 
            As per the 101 rejection, the Applicant argues that claim 1 does not recite any mathematical concepts, a method of organizing human activity, or a mental process that can be performed by a pen and paper. Also, that the training of prediction models based on historical resource consumption data, let alone from a plurality of data centers, the creation of separate models based on structured historical resource consumption data and unstructured historical resource consumption model, let alone the combination thereof in building a comprehensive model, and the load-leveling of the computing workload of the distribution of the computing workload requests by a cloud based on a predicted future resource consumption data for future computing workloads of the plurality of data centers cannot be reasonably, let alone practically, performed in the human mind (pgs. 17-20).
The Examiner respectfully disagrees. The Examiner previously stated that claims 1, 13, and 17 recite are directed to an abstract idea of Mental Processes because these claim limitations can be performed by a human with pen and paper. Under the broadest reasonable interpretation, a human can “obtain historical resource consumption data of historical workloads of the plurality of DCs (i.e. gather data), generate a trained prediction model based upon the historical resource consumption data (i.e. construct a mathematical model from historical data, test inputs and outputs, and learn good values from example data (i.e. train)), obtain current resource consumption data of current workloads of the plurality of DCs (i.e. gather data), operate the trained prediction model based upon the current resource consumption data to generate predicted future resource consumption data for future workloads of the plurality of DCs (i.e. use model with data to predict and outcome, for example using regression analysis), receive a workload request (i.e. data gathering), and generate a recommended handling of the workload request based upon the predicted future resource consumption data (i.e. provide a recommendation).”  The claims do not specify a type of prediction model or a type of training involved or imply its complexities. Therefore, the Examiner submits that these limitations are directed to Mental Processes which includes observations, evaluations, judgments, and opinions. Per the October 2019 PEG, a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” recite mental processes. Dependent claims 2, 6, 8, 9, 10, and 14 describes generating the recommended handling based on mathematical analysis and/or models (i.e. optimization) and dependent claims 3-5, 11-12, 15-16, and 19-20 describe the composition (e.g. time-series models, machine learning model, historical resource consumption data) of the trained prediction model thus further limiting the abstract idea of Mental Processes and Mathematical Concepts. Therefore, claim 1-10 and 12-20 are directed to an abstract idea.
         As per the 101 rejection, the Applicant argues the claims as a whole integrates the recited judicial exception into a practical application of the exception because the judicial exception is used in conjunction with, a 
The Examiner respectfully disagrees. MPEP 2106.05(b) states when determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception (is applied with, or by use of, a particular machine. The Examiner submits that the Applicant’s computer device (i.e. machine) is merely a mechanism/tool to implement the judicial exception by use of the machine. Generating prediction models, obtain current resource consumption data, operate the trained prediction model, etc. is performed by use of the computer. The Examiner still contends that these functions can be performed without a computer. Therefore, the computer (i.e. machine) is not an integral to the judicial exception.
 MPEP 2106.05(b) that if applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in 
         As per the 101 rejection, the Applicant argues that (1) claim 1 improve at least the technology and/or technical field of computerized load-leveling of a computational workload in a cloud environment, (2) the claimed solution is necessarily rooted in computer technology to overcome a problem arising in the realm of computerized distribution of a computational workload in a cloud environment, and (3) the claim adds at least one specific limitation beyond what is well-understood, routine, and conventional, and thus qualifies as “significantly more” (pgs. 24-30). 
       The Examiner respectfully disagrees. The improvement to computerized load-leveling of computations workload is not apparent based on the claim nor Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). 
           As per the 101 rejection, the Final Office Action has not met the burden of a prima facie case of ineligibility in the rejection of claims 2-12, 14-16, and 18-20 (pgs. 30-31).
    	    The Examiner respectfully disagrees. The Examiner followed the October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) when analyzing the claims under 35 U.S.C. 101. Every step of the guidance was performed as identified on pages 17-20 of the Final Office Action including explaining why each claim was ineligible and identifying and analyzing the additional elements in the claim to determine eligibility.  The 2019 PEG states that in cases where claims recite multiple abstract ideas, the examiner should consider the limitations together to be an abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than a plurality of separate abstract ideas to be analyzed individually. Therefore, the Final Office Action met the burden of a prima facie case of ineligibility according to the October 2019 PEG.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation of “provide a load leveling” of the computing workload request based upon the predicted future resource consumption data…”. The Applicant’s specification in its entirety does not explicitly recite “providing a load leveling” of the computing workload request nor does it define what “provide a load leveling” means. However, the Applicant’s specification in paragraph [0002] does mention generating a recommended handling of the workload request based upon the predicted future resource consumption data.  The Examiner submits that based on the context of how the claim is written, one cannot assume that “provide a load leveling” and “generating a recommended handling” are the same. Therefore, claim 1 is considered to contain new matter, and thus is rejected under 35 U.S.C. 112(a). Dependents claims 2-10 and 12 are also rejected under 35 U.S.C. 112(a).
Claim 12 recites the limitation of “…the processor is operated to structure the unstructured historical resource consumption data to generate newly structured historical consumption data; and wherein the processor is operated to generate the trained prediction model based upon the structured historical resource consumption data and the newly structured historical consumption data.” There is lack of support for this limitation in the Applicant’s specification. Paragraphs [0009] and [0022] of the Applicant’s specification recites the same limitations as in claim 12 without providing details on how the processor structures unstructured data to generate newly structured data and uses this data to generate the trained prediction model.  There are multiple ways known in the art of converting unstructured data into structured data, however, the specification failed to identify at least one way of converting unstructured data into structured data that is customized to work with the Applicant’s invention.  Therefore, the specification does not contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains. Therefore, claim 12 is rejected under 35 U.S.C. 112 (a).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 6-7, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 9, and 10 depends on claim 1 and recite the limitation of “wherein generating the recommended load leveling of the computing workload request”. Claim 1 does not recite the limitations of “generating recommended load leveling of the computing workload request” instead recites “provide a load-leveling of the computing workload request”. Therefore, claims 2, 9, and 10 are considered indefinite and thus is rejected under 35 U.S.C. 112(b). Dependent claim 7 is rejected under 35 U.S.C. 112(b).
Claim 8 depends on claim 1 and recites the limitation of “wherein the recommended load-leveling of the computing workload”. Claim 1 does not recite “the recommended load-leveling of the computing workload” instead recites “provide a load-leveling of the computing workload request”. Therefore, claim 8 is considered indefinite and thus is rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Cognitive Handling of Workload Requests”, is directed to an abstract idea, specifically Mental Processes and Mathematical Concepts, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in 
Step 1:  Claims 1-19 are directed to a statutory category, namely a computer-implemented method (claims 1-10 and 12), a system (claims 13-16), and a computer readable medium (claims 17-20).
Step 2A (1): Independent claims 1, 13 and 17 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “obtain historical resource consumption data of historical computing workloads of the plurality of DCs, generate a trained prediction model based upon the historical resource consumption data, obtain current resource consumption data of current computing workloads of the plurality of DCs, operate the trained prediction model based upon the current resource consumption data to generate predicted future resource consumption data for future computing workloads of the plurality of DCs, receive a computing workload request, and provide a/ generate a recommended load-leveling of the computing workload request based upon the predicted future resource consumption data, wherein the historical resource consumption data comprises structured historical resource consumption data and unstructured historical resource consumption data; and wherein the trained prediction model comprises a first prediction model based upon the structured historical resource consumption data of historical computing workloads, a second prediction model based upon the unstructured historical resource consumption model of historical computing workloads, and a combined model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second models and a building of a model based upon the output of each of the first and second models.” Based on the broadness 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13 and 17 recite additional elements of a computer, a plurality of data centers (DCs), a processor, a memory, and a computer readable medium. These additional elements do not integrate the abstract idea into a practical application because 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13 and 17 recite additional elements of a computer, a plurality of data centers (DCs), a processor, a memory, and a computer readable medium. The  Applicant’s specification states that computing devices can include PDA’s, cellular telephone, desktop, laptop computers etc. in paragraph [0057]; data centers include one or more computers or servers that process computer requests or provide services [0019]; a processor may be  housed in a general purpose computer [0068];  and computer readable medium includes RAM, ROM, DVD, etc. [0064]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Limitations that recite mere instructions to 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0232036 A1) in view of Nolan et al. (US 2012/0323558 A1).
As per claim 1 (Currently Amended), Zhu teaches a computer implemented method for cognitive handling load-leveling of a computing workload requests in a Cloud environment comprising a plurality of data centers (DCs), the method comprising: operating a processor and associated memory to (Zhu e.g. Fig. 1 Figs. 1 and 2, Workload profiler and performance interference (WPPI) system and methods for QoS clouds [0007]. Fig. 2 shows the types of cloud providers (202, 204, 206) (i.e. data centers) the WPPI system 102 may identify for consolidating and/or migrating cloud consumers’ workloads [0057]. The description (i.e. invention) relates to estimating and managing resource consumption by a consumer’s workloads, and identifying and implementing workload consolidations and resource assignment strategies (i.e. load-leveling) that improve workload performance [0002].  The WPPI system 102 comprises a processor 104 coupled to a memory 106 [0031].) : 
Zhu teaches obtain historical resource consumption data of historical computing workloads of the plurality of DCs
Zhu teaches generate a trained prediction model based upon the historical resource consumption data; (Zhu e.g. Fig. 1, The WPPI system 102 performs analysis to train one or more models (e.g., a workload resource estimation profiler 114 model, a performance interference model 130, influence matrix 116, and affiliation rules 122) to determine for each cloud consumer submitted workload (118, 120) the optimal and sub-optimal resource mappings (124, 132, 140) to use to meet QoS guarantees 126 and/or provider revenue goals [0050]. The WPPI system 102 tunes resource estimations in real-time. The WPPI system 102 applies the models (e.g., 114, 130, 116, and 122) to initiate execution of the workloads (118, 120) that are then tuned in real-time using the historical resource estimation profile 166 adjusted by a real-time characterization of the workloads (118, 120) [0044]. The WPPI system 102 may also apply a Kalman filter to predict the resource consumption of the service based on historical data [0070].)
Zhu teaches obtain current resource consumption data of current computing workloads of the plurality of DCs; (Zhu e.g. The current performance interference model 130 provides qualitative analysis across multiple types of resources (e.g. CPU, cache, network bandwidth, storage) used for multiple workloads and time variant features of those hardware infrastructure resources (144, 146, 148, 150, 160) used to meet the QoS guarantees 126 of multiple permutations of workloads [0035]. The hardware infrastructure resources include cloud provider resources 160 (i.e. data centers) (Fig. 1). )
Zhu teaches operate the trained prediction model based upon the current resource consumption data to generate predicted future resource consumption data for future computing workloads of the plurality of DCs; (Zhu e.g. The WPPI system 102 used one or more models to forecast (i.e. prediction models) changes in the nature and character of the cloud consumer’s workloads (i.e. future workloads), the users’ demand (i.e. future consumption) and cloud resource availability [0051]. The resource estimation profiler 114 (i.e. prediction model) uses a time series approach to forecast (i.e. predict) the workload profiles wherein workload changes are monitored over time (i.e. current consumption data).  For example, a workload may have seasonal profiles (e.g. holiday retail shopping versus summer transactions for a web server application) [0042]. Using the recognized workloads (e.g. 118, 120) (i.e. current consumption data) assists the workload profiler 114 (i.e. prediction model) to model un-profiled workloads in advance and forecast changes (e.g., resource utilization requirements) over a time period based on how and what cloud consumers' workloads are characterized to use [0086].)
Zhu teaches receive a computing workload request; and (Zhu e.g. The cloud provider 134 accepts cloud consumer submitted workload (118, 120) (i.e. request) for execution using the resources (144, 146, 148, 150, 160) of the cloud provider 134 [0047].)
Zhu teaches provide a load-leveling of the computing workload request based upon the predicted future resource consumption data, (Zhu e.g. The WPPI system may use the test suite of recognized workloads, the resource estimation profiler 114 and influence matrix 116, affiliation rules 122, and performance interference model 130 (i.e. models) to perform off-line modeling to 
Zhu in view of Nolan teach wherein the historical resource consumption data comprises structured historical resource consumption data and unstructured historical resource consumption data; and wherein the trained prediction model comprises a first prediction model based upon the structured historical resource consumption data of historical computing workloads, a second prediction model based upon the unstructured historical resource 2Application Serial No.: 16/129,042ARC820160178US01 (IBM.P0143US) consumption model of historical computing workloads, and a combined model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second models and a building of a model based upon the output of each of the first and second models.
Zhu teaches using trained prediction models based on historical resource consumption data and identified in claim 1 and paragraphs [0044] and [0050].

However, Nolan teaches using structured and unstructured historical data in prediction models and a combined model configured to provide a final output upon at least one or an aggregation of an output of each of the first and second models and a building of a model based upon the output of each of the first and second models (Nolan e.g. Nolan teaches a method and apparatus for creating a predictive model (Abstract). The offline portion of the workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models (i.e. more than one) [0072]. The online portion of the workflow takes the probabilistic behavior prediction models (i.e. more than one) developed within the offline workflow to analyze and apply “live” structured and unstructured data to the developed (i.e. trained) prediction models (i.e. more than one) [0073]. The final step in the workflow is to combine each of the small scale models (i.e. more than one) into a large conglomerated behavioral prediction model (i.e. one model). The goal of the system is to develop a full-scale model that describes all of the components (i.e. aggregate) within a single behavioral model [0094].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zhu’s prediction models to include using historic structured and unstructured historical data to develop combined prediction models as taught by Nolan in order to automatically discover 
Both Zhu and Nolan are directed towards developing prediction models using historic data and machine learning algorithms.  Furthermore, all of the claimed elements were known in the prior arts of Zhu and Nolan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claims 13 and 17 (Currently Amended), Zhu teaches a system for cognitive handling load-leveling of the computing workload of computing workload requests in a Cloud environment comprising a plurality of data centers (DCs), the system comprising (Zhu e.g. Fig. 1 Workload profiler and performance interference (WPPI) system and methods for QoS clouds [0007]. Fig. 2 shows the types of cloud providers (202, 204, 206) (i.e. data centers) the WPPI system 102 may identify for consolidating and/or migrating cloud consumers’ workloads [0057]. The description (i.e. invention) relates to estimating and managing resource consumption by a consumer’s workloads, and identifying and implementing workload consolidations and resource assignment strategies (i.e. load-leveling) that improve workload performance [0002].): a processor and a memory associated therewith, the processor configured to and the computer readable medium comprising computer executable instructions that when executed by a processor cause the processor and associated memory to perform operations comprising (Zhu e.g. Fig. 1, The WPPI system 102 comprises a processor 104 coupled to a memory 106 [0031]. The WPPI 
Zhu teaches obtain historical resource consumption data of historical computing workloads of the plurality of DCs; (See claim 1a for response.)
Zhu teaches generate a trained prediction model based upon the historical resource consumption data; 5Application Serial No.: 16/129,042ARC820160178US01 (IBM.P0143US) (See claim 1b for response.)
Zhu teaches obtain current resource consumption data of current computing workloads of the plurality of DCs; (See claim 1c for response.)
Zhu teaches operate the trained prediction model based upon the current resource consumption data to generate predicted future resource consumption data for future computing workloads of the plurality of DCs; (See claim 1d for response.)
Zhu teaches receive a computing workload request; and (See claim 1e for response.)
Zhu teaches generate a recommended load-leveling of the computing workload of the computing workload request based upon the predicted future resource consumption data, (Zhu e.g. The WPPI system may use the test suite of recognized workloads, the resource estimation profiler 114 and influence matrix 116, affiliation rules 122, and performance interference model 130 
Zhu in view of Nolan teach wherein the historical resource consumption data comprises structured historical resource consumption data and unstructured historical resource consumption data; and wherein the trained prediction model comprises a first prediction model based upon the structured historical resource consumption data, a second prediction model based upon the unstructured historical resource consumption model, and a combined model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second models and a building of a model based upon the output of each of the first and second models. (See claim 1g for response.)
As per claims 2, 14, and 18 (Currently Amended), Zhu in view of Nolan teach the method of claim 1, system of claim 13, and computer readable medium of claim 17, Zhu also teaches wherein generating the recommended handling load leveling of the computing workload request is based upon at least one of an allocated DC for the computing workload request, estimated revenues, a payment penalty for assignment to a DC different than the allocated DC, a constraint on a future computing workload allocation, a current capacity of each resource type at each DC, and resource costs. (Zhu e.g. The WPPI system 102 applies affiliation rules 122 (i.e. model) to determine the resource-to-workload mappings (140, 122, 132) to identify optimal and sub-optimal mappings that satisfy one or more functions (126, 128). For example, the WPPI system 102 uses models (114, 130, 116) and the affiliation rules 122 to optimize the number of QoS guarantees 126 of workloads that are satisfied or when a cost is associated with each workload then optimize the revenue ( e.g., 128) that may be generated from processing the workloads [0049].)
As per claims 3, 15, and 19 (Currently Amended), Zhu in view of Nolan teach the method of claim 1,  system of claim 13, and computer readable medium of claim 17, Zhu also teaches wherein the trained prediction model comprises a time-series model, and wherein the historical resource consumption data comprises time-stamped computing workload consumption data for different computing workloads
As per claims 4, 16, and 20 (Currently Amended), Zhu in view of Nolan teach the method of claim 1, system of claim 13, and computer readable medium of claim 17, Zhu also teaches wherein the trained prediction model comprises a machine learning regression model, and the historical resource consumption data comprises metadata characterizing each computing workload. (Zhu e.g. The WPPI system 102 uses statistics (e.g., average and variance) of the sampled data points from the resource usage profile as input into a support vector machine (SVM) regressor to train the relationship between the resource usage and the service execution time [0076]. The WPPI system 102 applies the models (e.g., the resource estimation profiler model 114, the performance interference model 130, influence matrix 116, and the affiliation rules 122) to initiate execution of the workloads (118, 120) that are then tuned in real-time using the historical resource estimation profile 166 adjusted by a real-time characterization (e.g. type) of the workloads (118, 120) [0044]. The workload profiler 114 identifies the type of workload (workload signature) of the cloud consumer submitted workloads as the workloads are submitted [0089].)
As per claim 5 (Currently Amended), Zhu in view of Nolan teach the method of Claim 1, Zhu also teaches wherein generating the trained prediction model comprises generating a respective trained prediction model for each different 3Application Serial No.: 16/129,042ARC820160178US01 (IBM.P0143US) computing workload resource consumption type from among a plurality of different computing workload resource consumption types. (Zhu e.g. The WPPI system 102 applies the models (e.g., the resource estimation profiler model 114, the performance interference model 130, influence matrix 116, and the affiliation rules 122) to initiate execution of the workloads (118, 120) that are then tuned in real-time using the 
As per claim 8 (Currently Amended), Zhu in view of Nolan teach the method of Claim 1, Zhu also teaches wherein the recommended handling load-leveling of the computing workload comprises one of allocating the computing workload request to a requested DC without changing its capacity, allocating the computing workload request to its requested DC with changing its capacity, allocating the computing workload request to a different DC than the requested DC, and rejecting the computing workload request. (Zhu e.g. The WPPI system provides a way to profile workloads submitted by cloud consumers so that the cloud provider may anticipate the estimated application resource utilization, and the affiliation rules (i.e. model) may be applied responsive to the workload to identify an optimal deployment and workload consolidation and/or migration strategy [0055]. During the online 404 consolidation phase 
As per claim 9 (Currently Amended), Zhu in view of Nolan teach the method of Claim 1 wherein generating the recommended handling load-leveling of the computing workload is based upon a tradeoff between a cost of increasing resources in a requested DC for the computing workload request, and re-allocating the computing workload request to a different DC than the requested DC. (Zhu e.g. The WPPI system provides a way to profile workloads submitted by cloud consumers so that the cloud provider may anticipate the estimated application resource utilization, and the affiliation rules (i.e. model) may be applied responsive to the workload to identify an optimal deployment and workload consolidation and/or migration strategy [0055].  The WPPI system performs real-time adjustment on consolidation configurations online in order to achieve better resource utilization, and thereby, allows the cloud provider 136 to 
As per claim 10 (Currently Amended), Zhu in view of Nolan teach the method of Claim 1, Zhu also teaches  wherein generating the recommended handling load-leveling of the computing workload is based upon an optimization of a cost of increasing a DC capacity, a penalty for over-utilization, and a revenue for handling the computing workload request
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0232036 A1) in view of Nolan et al. (US 2012/0323558 A1) and in further view of Ammari et al. (US 2018/0136976 A1).
As per claim 6 (Currently Amended), Zhu in view of Nolan teach the method of Claim 1, Zhu in view of Nolan do not teach wherein generating the recommended handling load-leveling of the computing workload comprises operating a mixed integer programming model to optimize the recommended handling load-leveling of the computing workload.
However, Ammari teaches generating the recommended handling comprises operating a mixed integer programming model to optimize the recommended handling. (Ammari teaches a system and method of scheduling (i.e. load-leveling) for a private and public cloud data centers (CDC) (Abstract). A mixed integer linear program (MILP) is used to solve a cost minimization problem of a private CDC in a hybrid cloud ([0013] & [0059]). To effectively reduce cost of a private CDC, a temporal task scheduling algorithm (TTSA) intelligently allocates all arriving tasks to a private CDC or public clouds in their delay bounds [0013]. In each TTSA iteration, a MILP is formulated to minimize the cost of a private CDC in hybrid clouds [0130].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zhu in view of Nolan’s prediction model to include mixed integer linear programming for assigning workloads/tasks as taught by Ammari in order to minimize the total cost of a private CDC in hybrid clouds (Ammari e.g. ([0007] & [0039]).

As per claim 7 (Currently Amended), Zhu in view of Nolan and Ammari teach the method of Claim 6, Ammari also teaches wherein a constraint of the mixed integer programming model comprises one of a dynamic of capacity increase, resource consumption, and future computing workload prediction. (Ammari e.g. Constraints equations (17)-(29) give the valid ranges of decision variables [0051]. The constraint equations include variable such as CPU and memory capacity of CDC and resource consumption of all tasks [0046].)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2016/0232036 A1) in view of Nolan et al. (US 2012/0323558 A1) and in further view of Duncan et al. (US 2017/0054605 A1).
As per claim 12 (Currently Amended) Zhu in view of Nolan teach the method of Claim 1, Zhu in view of Nolan do not explicitly teach, however, Duncan teaches  wherein the processor is operated to structure the unstructured historical resource consumption data to generate newly structured historical resource consumption data; and wherein the processor is operated to generate the trained prediction model based upon both the structured historical resource consumption data and the newly structured historical resource consumption data. (Duncan e.g. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zhu in view of Nolan’s prediction models to include a process of converting unstructured historical data to newly structured data as taught by Duncan in order to more easily analyze operational and attribute information which may conserve processor resources (Duncan e.g. ([0063]).
Both Zhu in view of Nolan and Duncan are directed towards developing prediction models using historic data to predict a future business impact of a network or cloud computing environment.  Furthermore, all of the claimed elements were known in the prior arts of Zhu and Duncan and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624